DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the amendment filed on 2/10/2022.
Claims 9-10, 12 and 20 has been canceled.
Claims 21-24 have been added.
Claims 1, 6, 8, 11 and 15-17 have been amended.
Claims 1-8, 11-19 and 21-24 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/10/2022 has been entered.

Response to Arguments
In view of amendment to claims 1-8 and 11-19 filed on 2/10/2022, the art rejection of claims 1-20 has been withdrawn.

Allowable Subject Matter
Claims 1-8, 11-19 and 21-24 are allowed.  
The following is an examiner’s statement of reasons for allowance: The closest prior art (Pizano (US 20080086646) and Piqueras Jover (US 9667600)) disclose systems and methods of secure encryption for electronic data transfer.  What the prior art is missing is the features of wherein, prior to being encrypted, a device identification has a standard size that is associated with the network and the encrypted device identification has a size that conforms to the standard size of the device identifier for the network; combine an encrypted combined device identification with a tag and an index value to create a temporary identification; and encode the temporary identification, wherein the temporary identification is base 64 encoded to create a size of the temporary identification that conforms to the standard size of the device identifier for the network while the device identifier is concealed; and a transmission engine to transmit the encrypted combined device identification or the temporary identification when communicating information from the device via the network, when viewed in combination with the rest of claims 1, 11 and 16. 
Dependent claims 2-8, 13-15, 17-19 and 21-24 being dependent on their respective independent claims 1, 11 and 16 are therefore allowed under the same rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740. The examiner can normally be reached Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRANG T DOAN/Primary Examiner, Art Unit 2431